Honorable John Connally         Opinion No. C-54
                Governor of Texas.!
                Austin, Texas                  Re:   Whether House Bill 377 of
                                                     the 58th 'Legislatureis
                                                     in compliancewith the pro,-
                                                     visions of Section 9 of
                                                     Article IX of the Constl-
               Dear Governor Connally:               tutlon of Texas.
                      Your request for-an opinion reads as follows:
                          ~%nclosed'ls a copy ofRouse Bill 377
                      which has been passed by the 5-
                                                    8th Legisltiture
                      under'the,authority of the recently'ipproVed_         T.
                      Article IX,-Section-9 of the Constitution of
                      Texas.    -
                          -"The first paragraph.ofthat Section pro-
                      vide&that such hospital districts shall not
                      be created -'unlessapproved by a majority of
                      the qualified property taxpaying elehtors'there-
                      bf'voting at iinelection called"for the pur-
                      pose'; whereas the last paragraph states that
                      'In no event may the Legislature provide for'
                      a district to be created nlthout the'afflrma-
                      tlve vote of a majority of the taxpaying voters
                      ,lnthe district concerned.'
                             "Since House Bill 377 provides for cre-
                      ation of the Jasper Hospital District upon a
                      vote of Ia majority of the resident qualified
                      property taxpaying voters voting at said elec-
                      tion,' will you please advise me If this Bill
                      meets all of the requirements of Article IX,
                      Section   9 of the Constitution?"
                      Section 9 of Article IX of the Constitutionof Texas
               provides:
                           "The Legislaturemay by law provide for
                      the creation, establishment,maintenance and
                      operation of hospital districts composed of
                      one or more counties or all or any part of

                                             -267-

c   --
    .    -.;   --
Hon. John Connally, page 2 (C-54)


      one br more counties with power to Issue
      bonds for-the'purchase,construction,ac-
      quisition, rtipa1.r~
                        or-renovtitlonof~'build;
      lngs and Lmprdvefietit8.and
                                equipping same,
      for hospital purposes; providing for the
      transfer to the hospital dlkitrlctof the
      title to-any l&d, bulldlngs,'lmprovements
      and equipment located whelly ~withlnthe "
      district which may be~~~jotntly
                                    or separately
      owned by any clty;town dr county, providing
      that any district so created shall assume
      full rdsponsibllltyfor providingmedical
      and hospital care for Its needy Inhabitants
      and assume the outstandingIndebtednessin-
      curred by cities, towns and counties for
      hospital~purposesprior to the creation of
      the district, If same are located wholly
      within Its boundarles,~&nda pro rata por-
      tion of~Buch'lnd~btedries&based upon the
      thi?n'
           last-.approveil-tax
                             AsaesstientrollS of
      the'lndkzdedcltfes, towns and.'cbuntles   If
      less than all the territory thereof~~ls  in--
      eluded within the district boundaries; pro-
      viding that after Its creation no other
      municipality or polStlcal'subdl;vislon shall
      have the power to levy taxea or.lssui bonds
      or other obligationsfbr hospital purposes
      or for providing medical care within the
      boundaries of the district; providing for
      the levj'of annual taxes-at a rate not to
      exceed seventy-fivecents (754) on the one
      hundred~ddllarvaluatlotiof all taxable
      property within such district,forthe pur-
      pose of meeting the requirementsof the
      dlstrlct8s bonds, the Indebtednessassumed
      by It and its maintenance and operating ex-
      p&sea, providing that such district .&all
      not be created or such tax authorized unless



      tenance of the district'shospital system
      shall never become a charge against Or obll-
      gatlon of the State of Texaa nor shall any
      direct appropriaklonbe made by the Legis-
      lature for the construction,maintenance or
      Improvement of any of the facllltles of such
      district.
           "Provided,however, that no district shall
      be created except by act of the Legislature and
                             -26%
Hon. John Connally, page 3+(C-54)       :




       It will be noted by the underlined portions of the above
quoted constitutionalprovisions that-the first Paragraph of
Section 9 requires approval "by a majority of the qualified
property taxpaying electors thereof voting?at an election call-
ed -forthat purpose," whiZe~t.helast paragra& of the Section
requires an affirmative vote of "a majon.cy of the taxpaying
voters in thendistrict concerned.~"
       In construing the above quoted provisions, It Is our
opinion that the.rule.& constructiongoverning the proper ln-
terpretationtobe givenSection g:of,Artlcle IX of thenConstir
tution of,Texas is.stated:in39 Tex.Jur. 162.et seq., Statutes,
Sec. 91, as follows: .:             /      ,,

           "An important rule to'be observed In
      statutory.interpretation1s that an act should
      be given a fair, rational, reasonable and .'
      sensible construction,considering Its lan-
      guage and subject-matter,and with a view to
      accomplishingthe legislative Intent and pur-
      pose. In .otherwords, construction should
      comport with common sense and justice, and
      irrational conclusions or deductions should
      be avoided; Contrariwise,according to the
      terms used~in the decisions,,a statute should
      not be given a 'forced,' 'fancy,' 'strained,'
      'subtle' or 'technical'construction,nor one
      that Is nonsensical or unreasonable. In the
      absence of compelling language found in the
      enactment."
       The above rule was cited with approval by the Supreme
Court of Texas In Wood v. State, 133 Tex.110, 126~S.W.2d 4
(1939). Applying the foregoing principles to Section9 of
Article IX of the Constitutionof Texas, It appears that a
study of these two paragraphs reveals that whereas the first
paragraph provides that such district shall be created only by
a majority of the property taxpaying voters voting at an elec-
tion, the second paragraph provides that the Legislaturemay
not provide for a district to be created without an afflrma-
tlve vote of the majority of the taxpaying voters in the dis-
trict. A literal application of this latter provision would
                              -269-


                                    \
Hon. John Connally, page 4 (C-54)


render lrration@l this Section of the Constitution. It is felt
that this.Sect$on6f the Conatltutlonis susceptibleof but
one ~easo~a~l~.'.~onstructlon;
                             that being, that the creation of
the district Is authorized only upon the vote of a majority of
the qualified property taxpaying electors voting at atielection.
House Bill 377 contains such a provision and~ls expressly enact-
ed pursuant to the p?ovlslons of Section 9 of titicle IX of the
Con&tution of Texas. You are therefore-advisedthat House Bill
377 meets all the requirementsof Section 9 of Article IX of the
Constitutionof Texas.

                          SUMMARY
             House Bill 377 of the 58th Legislature
        provides for the creation of the Jasper Hoepl-
        tal District, upon the vote of a majority of
        the resident qualified property*%axpaylng:
        +foterd,-vbeing.at'
                          said election, and is there-
        fore In compliancewith Section 9 of Article
        IX of the Conatltutlonof Texas.

                              Yours very truly,
                              WAQGONER CARR
                              Attorney Genera?.




JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Albert Jones
Jerry Brock
M. K. Wall
J. Arthur Sandlln
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone



                               -27s